
	

113 S374 RS: Protecting Responsible Gun Sellers Act of 2013
U.S. Senate
2013-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 25
		113th CONGRESS
		1st Session
		S. 374
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2013
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			March 12, 2013
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To ensure that all individuals who should be prohibited
		  from buying a firearm are listed in the national instant criminal background
		  check system and require a background check for every firearm
		  sale.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Responsible Gun Sellers Act
			 of 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)Congress supports
			 and respects the right to bear arms found in the Second Amendment to the
			 Constitution of the United States.
			(2)Congress supports
			 the existing prohibition on a national firearms registry.
			(3)There are deficits
			 in the background check system in effect before the date of enactment of this
			 Act and the Department of Justice should make it a top priority to work with
			 States to swiftly input missing records, including mental health
			 records.
			(4)If the citizens of
			 the United States agree that in order to promote safe and responsible gun
			 ownership criminals and the mentally ill should be prohibited from possessing
			 firearms, it should be incumbent upon all citizens to ensure weapons are not
			 being transferred to such people.
			
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Fix Gun Checks Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Ensuring that all
				individuals who should be prohibited from buying a gun are listed in the
				National Instant Criminal Background Check System
					Sec. 101. Reauthorization of NICS Act Record
				Improvement Program grants.
					Sec. 102. Penalties for States that do not make
				data electronically available to the National Instant Criminal Background Check
				System.
					Sec. 103. Clarification that Federal court
				information is to be made available to the National Instant Criminal Background
				Check System.
					TITLE II—Requiring a background
				check for every firearm sale
					Sec. 201. Purpose.
					Sec. 202. Firearms transfers.
					Sec. 203. Lost and stolen
				reporting.
					Sec. 204. Effective date.
				
			IEnsuring that all
			 individuals who should be prohibited from buying a gun are listed in the
			 National Instant Criminal Background Check System
			101.Reauthorization of
			 NICS Act Record Improvement Program grants
				(a)In
			 generalSection 102(b) of the NICS Improvement Amendments Act of
			 2007 (18 U.S.C. 922 note) is amended—
					(1)in paragraph
			 (1)(C)—
						(A)by striking clauses (ii)
			 and (iii); and
						(B)by redesignating clauses
			 (iv), (v), and (vi) as clauses (ii), (iii), and (iv), respectively; and
						(2)by striking paragraph (2)
			 and inserting the following:
						
							(2)Scope
								(A)In
				generalThe Attorney General, in determining the compliance of a
				State under this section or section 104 for the purpose of granting a waiver or
				imposing a loss of Federal funds, shall assess the total percentage of records
				provided by the State concerning any event occurring within the time period
				established by the Attorney General under subparagraph (B), which would
				disqualify a person from possessing a firearm under subsection (g) or (n) of
				section 922 of title 18, United States Code.
								(B)RegulationsNot
				later than 1 year after the date of enactment of the
				Fix Gun Checks Act of 2013, the
				Attorney General shall, through regulation, establish the time period described
				in subparagraph
				(A).
								.
					(b)Implementation
			 assistance to StatesSection 103 of the NICS Improvement
			 Amendments Act of 2007 (18 U.S.C. 922 note) is amended—
					(1)by striking subsection
			 (a)(1) and inserting the following:
						
							(1)In
				generalFrom amounts made available to carry out this section and
				subject to section 102(b)(1)(B), the Attorney General shall make grants to
				States and Indian tribal governments, in a manner consistent with the National
				Criminal History Improvement Program, which shall be used by the States and
				Indian tribal governments, in conjunction with units of local government and
				State and local courts to—
								(A)establish and plan
				information and identification technologies for firearms eligibility
				determinations; and
								(B)make improvements or
				upgrade information and identification technologies for firearms eligibility
				determinations.
								;
				
					(2)by striking subsections
			 (b) and (c) and inserting the following:
						
							(b)Use of grant
				amounts
								(1)In
				generalGrants awarded to States or Indian tribes under
				subsection (a)(1) may only be used to—
									(A)create electronic
				systems, which provide accurate and up-to-date information that is directly
				related to checks under the National Instant Criminal Background Check System
				(referred to in this section as NICS), including court
				disposition and corrections records;
									(B)assist States in
				establishing or enhancing their own capacities to perform NICS background
				checks;
									(C)supply accurate and
				timely information to the Attorney General concerning final dispositions of
				criminal records to databases accessed by NICS;
									(D)supply accurate and
				timely information to the Attorney General concerning the identity of persons
				who are prohibited from obtaining a firearm under section 922(g)(4) of title
				18, United States Code, to be used by the Federal Bureau of Investigation
				solely to conduct NICS background checks;
									(E)supply accurate and
				timely court orders and records of misdemeanor crimes of domestic violence for
				inclusion in Federal and State law enforcement databases used to conduct NICS
				background checks; and
									(F)collect and analyze data
				needed to demonstrate levels of State compliance with this Act.
									(2)Additional
				uses
									(A)In
				generalIn addition to the uses described in paragraph
				(1)—
										(i)a grant awarded under
				subsection (a)(1)(A) may be used to assist States in establishing or enhancing
				a relief from disabilities program in accordance with section 105; and
										(ii)a grant awarded under
				subsection (a)(1)(B) may be used to maintain the relief from disabilities
				program in accordance with section 105.
										(B)LimitationNot
				less than 3 percent and no more than 10 percent of each grant awarded under
				subsection (a)(1)(B) shall be used for the purpose described in subparagraph
				(A)(i).
									(c)EligibilityTo
				be eligible for a grant under section 103(a)(1)(B), a State shall certify, to
				the satisfaction of the Attorney General, that the State has implemented a
				relief from disabilities program in accordance with section
				105.
							; and
				
					(3)by striking subsection
			 (e) and inserting the following:
						
							(e)Authorization of
				appropriations
								(1)In
				generalThere are to be authorized to be appropriated to carry
				out this section $100,000,000 for each of fiscal years 2014 through
				2018.
								(2)Limitations
									(A)Use of amounts
				authorizedOf the amounts authorized to be appropriated for each
				fiscal year under paragraph (1), not more than 30 percent may be used to carry
				out subsection (a)(1)(B) .
									(B)AllocationsA
				State may not be awarded more than 2 grants under subsection
				(a)(1)(B).
									.
					102.Penalties for States
			 that do not make data electronically available to the National Instant Criminal
			 Background Check System
				(a)In
			 generalSection 104(b) of the
			 NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended by
			 striking paragraphs (1) and (2) and inserting the following:
					
						(1)Discretionary
				reduction
							(A)During the 2-year period
				beginning on the date on which the Attorney General publishes final rules
				required under section 102(b)(2)(B), the Attorney General may withhold not more
				than 3 percent of the amount that would otherwise be allocated to a State under
				section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42
				U.S.C. 3755) if the State provides less than 50 percent of the records required
				to be provided under sections 102 and 103.
							(B)During the 3-year period
				after the expiration of the period described in subparagraph (A), the Attorney
				General may withhold 4 percent of the amount that would otherwise be allocated
				to a State under section 505 of the Omnibus Crime Control and Safe Streets Act
				of 1968 (42 U.S.C. 3755) if the State provides less than 70 percent of the
				records required to be provided under sections 102 and 103.
							(2)Mandatory
				reductionAfter the expiration of the period referred to in
				paragraph (1)(B), the Attorney General shall withhold 5 percent of the amount
				that would otherwise be allocated to a State under section 505 of the Omnibus
				Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755), if the State
				provides less than 90 percent of the records required to be provided under
				sections 102 and
				103.
						.
				(b)Reporting of State
			 complianceNot later than 1 year after the date of enactment of
			 this Act, and every year thereafter, the Attorney General shall publish, and
			 make available on a publicly accessible website, a report that ranks the States
			 by the ratio of number of records submitted by each State under sections 102
			 and 103 of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) to
			 the estimated total number of available records of the State.
				103.Clarification that
			 Federal court information is to be made available to the National Instant
			 Criminal Background Check SystemSection 103(e)(1) of the Brady Handgun
			 Violence Prevention Act (18 U.S.C. 922 note), is amended by adding at the end
			 the following:
				
					(F)Application to Federal
				courtsIn this paragraph—
						(i)the terms
				department of agency of the United States and Federal
				department or agency include a Federal court; and
						(ii)for purposes of any
				request, submission, or notification, the Director of the Administrative Office
				of the United States Courts shall perform the functions of the head of the
				department or
				agency.
						.
			IIRequiring a background
			 check for every firearm sale
			201.PurposeThe purpose of this title is to extend the
			 Brady Law background check procedures to all sales and transfers of
			 firearms.
			202.Firearms
			 transfers
				(a)In
			 generalSection 922 of title
			 18, United States Code, is amended—
					(1)by repealing subsection (s);
					(2)by redesignating
			 subsection (t) as subsection (s);
					(3)in subsection (s), as
			 redesignated—
						(A)in paragraph (3)(C)(ii),
			 by striking (as defined in subsection (s)(8)); and
						(B)by adding at the end the
			 following:
							
								(7)In this subsection, the
				term chief law enforcement officer means the chief of police, the
				sheriff, or an equivalent officer or the designee of any such
				individual.
								;
				and
						(4)by inserting after
			 subsection (s), as redesignated, the following:
						
							(t)(1)Beginning on the date
				that is 180 days after the date of enactment of this subsection, it shall be
				unlawful for any person who is not licensed under this chapter to transfer a
				firearm to any other person who is not licensed under this chapter, unless a
				licensed importer, licensed manufacturer, or licensed dealer has first taken
				possession of the firearm for the purpose of complying with subsection (s).
				Upon taking possession of the firearm, the licensee shall comply with all
				requirements of this chapter as if the licensee were transferring the firearm
				from the licensee’s inventory to the unlicensed transferee.
								(2)Paragraph (1) shall not
				apply to—
									(A)bona fide gifts between
				spouses, between parents and their children, between siblings, or between
				grandparents and their grandchildren;
									(B)a transfer made from a
				decedent’s estate, pursuant to a legal will or the operation of law;
									(C)a temporary transfer of
				possession that occurs between an unlicensed transferor and an unlicensed
				transferee, if —
										(i)the temporary transfer of
				possession occurs in the home or curtilage of the unlicensed transferor;
										(ii)the firearm is not
				removed from that home or curtilage during the temporary transfer; and
										(iii)the transfer has a
				duration of less than 7 days; and
										(D)a temporary transfer of
				possession without transfer of title made in connection with lawful hunting or
				sporting purposes if the transfer occurs—
										(i)at a shooting range
				located in or on premises owned or occupied by a duly incorporated organization
				organized for conservation purposes or to foster proficiency in firearms and
				the firearm is, at all times, kept within the premises of the shooting
				range;
										(ii)at a target firearm
				shooting competition under the auspices of or approved by a State agency or
				nonprofit organization and the firearm is, at all times, kept within the
				premises of the shooting competition; and
										(iii)while hunting or
				trapping, if—
											(I)the activity is legal in
				all places where the unlicensed transferee possesses the firearm;
											(II)the temporary transfer
				of possession occurs during the designated hunting season; and
											(III)the unlicensed
				transferee holds any required license or permit.
											(3)For purposes of this
				subsection, the term transfer—
									(A)shall include a sale,
				gift, loan, return from pawn or consignment, or other disposition; and
									(B)shall not include
				temporary possession of the firearm for purposes of examination or evaluation
				by a prospective transferee while in the presence of the prospective
				transferee.
									(4)(A)Notwithstanding any
				other provision of this chapter, the Attorney General may implement this
				subsection with regulations.
									(B)Regulations promulgated
				under this paragraph—
										(i)shall include a provision
				setting a maximum fee that may be charged by licensees for services provided in
				accordance with paragraph (1); and
										(ii)shall include a
				provision requiring a record of transaction of any transfer that occurred
				between an unlicensed transferor and unlicensed transferee accordance with
				paragraph
				(1).
										.
					(b)Technical and
			 conforming amendments
					(1)Section
			 922Section 922(y)(2) of title 18, United States Code, is
			 amended, in the matter preceding subparagraph (A), by striking ,
			 (g)(5)(B), and (s)(3)(B)(v)(II) and inserting and
			 (g)(5)(B).
					(2)Section
			 925ASection 925A of title 18, United States Code, is amended, in
			 the matter preceding paragraph (1), by striking subsection (s) or (t) of
			 section 922 and inserting section 922(s).
					203.Lost and stolen
			 reporting
				(a)In
			 generalSection 922 of title 18, United States Code, is amended
			 by adding at the end—
					
						(aa)It shall be unlawful for
				any person who lawfully possesses or owns a firearm that has been shipped or
				transported in, or has been possessed in or affecting, interstate or foreign
				commerce, to fail to report the theft or loss of the firearm, within 24 hours
				after the person discovers the theft or loss, to the Attorney General and to
				the appropriate local
				authorities.
						.
				(b)PenaltySection
			 924(a)(1) of title 18, United States Code, is amended by striking subparagraph
			 (B) and inserting the following:
					
						(B)knowingly violates
				subsection (a)(4), (f), (k), (q), or (aa) of section
				922;
						.
				204.Effective
			 dateThe amendments made by
			 this Act shall take effect 180 days after the date of enactment of this
			 Act.
			
	
		March 12, 2013
		Reported with an amendment
	
